



VIRTU FINANCIAL, INC.
AMENDED AND RESTATED 2015 MANAGEMENT INCENTIVE PLAN
EMPLOYEE
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is entered into as of
February 27, 2020 (the “Date of Grant”), by and between Virtu Financial, Inc., a
Delaware corporation (the “Company”), and Brett Fairclough (the “Participant”).
WHEREAS, the Company has adopted the Virtu Financial, Inc. Amended and Restated
2015 Management Incentive Plan (the “Plan”), pursuant to which Restricted Stock
(the “Restricted Shares”) may be granted;
WHEREAS, the Company and the Participant entered into that certain Amended and
Restated Employment Agreement, dated as of February 26, 2020 (the “Employment
Agreement”), pursuant to which the Participant is eligible to receive an equity
award at the beginning of each calendar year during the Term (as defined in the
Employment Agreement); and
WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that it is in the best interests of the Company and its stockholders
to grant the Restricted Shares provided for herein to the Participant subject to
the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.
Grant of Restricted Shares.

(a)    Grant. The Company hereby grants to the Participant a total of 150,000
Restricted Shares, on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan. The Restricted Shares shall be earned and
vest in accordance with Section 2.
(b)    Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. Any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. The Participant acknowledges that he has received a copy of the Plan
and has had an opportunity to review the Plan and agrees to be bound by all the
terms and provisions of the Plan.
2.Vesting.
(a)    Subject to the Participant’s continued employment or service with the
Company or an Affiliate, except as may otherwise be provided herein or in the
Employment Agreement, Restricted Shares shall vest in three (3) separate annual
installments each in the amount earned as determined in accordance with Section
2(b) hereof, on each of December 31, 2020, December 31, 2021 and December 31,
2022 (each such date, a “Vesting Date”). Upon each Vesting Date, such portion of
the Restricted Shares that vest on such date shall no longer be subject to the
transfer restrictions pursuant to Section 8(a) hereof or cancellation pursuant
to Section 4 hereof. Any fractional Restricted Shares resulting from the
application of the vesting schedule shall be aggregated and the Restricted
Shares resulting from such aggregation shall vest on the final Vesting Date.
(b)    The number of Restricted Shares earned under this Agreement as of each
Vesting Date shall be determined based on the percentage of the Company’s
Adjusted EBITDA target as set forth in the Company’s approved annual budget
(“Budgeted EBITDA”) for each of the calendar years 2020, 2021 and 2022 which is
achieved in each such year in accordance with the table below. The Budgeted
EBITDA and actual Adjusted EBITDA shall be determined in a manner consistent
with the methodology utilized by the Company in the ordinary course consistent
with past practice.
Percentage of Budgeted EBITDA Achieved
Number of Shares Earned
75% or more
50,000
74%
45,000
73%
40,000
72%
35,000
71%
30,000
70%
25,000
Less than 70%
0



If the percentage of the Company’s Budgeted EBITDA achieved is greater than 70%
but less than 75% for any applicable year, then the amount of earned shares in
the table above will be determined based on linear interpolation.
3.Dividends. In the event of any issuance of a cash dividend on the shares of
Class A Common Stock (a “Dividend”), the Participant shall be entitled to
receive, with respect to each Restricted Share granted pursuant to this
Agreement and outstanding as of the record date for such Dividend, payment of an
amount equal to the Dividend at the same time as the Dividend is paid to holders
of shares of Class A Common Stock generally.
4.Termination of Employment or Service. If the Participant’s employment or
service with the Company and its Affiliates terminates for any reason, any
unearned and unvested Restricted Shares shall be accelerated, remain eligible to
be earned or cancelled in accordance with the terms of the Employment Agreement.
5.Issuance. The Restricted Shares shall be issued by the Company and shall be
registered in the Participant’s name on the stock transfer books of the Company
promptly after the date hereof in book-entry form, subject to the Company’s
directions at all times prior to the date the Restricted Shares vest. As a
condition of the award of Restricted Shares, Participant shall deliver to the
Company a stock power, endorsed in blank, relating to such Restricted Shares.
The Committee or the Company may cause a legend or legends to be put on the
certificate to make appropriate reference to such restrictions as the Committee
or the Company may deem advisable under the Plan or as may be required by the
rules, regulations, and other requirements of the Securities and Exchange
Commission, NASDAQ or any other securities exchange or inter-dealer quotation
system on which the Class A Common Stock is listed or quoted, and any applicable
federal, state or local laws. To the extent allowable by applicable law, neither
the Committee, the Company, nor their respective designees, as applicable, shall
be liable for any act it or they may do or omit to do with respect to holding
the Restricted Shares in escrow and while acting in good faith in the exercise
of its or their judgment.
6.Rights as a Stockholder. The Participant shall be, and shall have the rights
or privileges of, a stockholder of the Company, including, without limitation,
any voting rights, in respect of the Restricted Shares.
7.Compliance with Legal Requirements.
(a)    Generally. The granting and settlement of the Restricted Shares, and any
other obligations of the Company under this Agreement, shall be subject to all
applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to
take all steps the Committee or the Company determines are reasonably necessary
to comply with all applicable provisions of U.S. federal and state securities
law and non-U.S. securities law in exercising his rights under this Agreement.
(b)    Taxes and Withholding. The vesting of the Restricted Shares shall be
subject to the Participant satisfying any applicable U.S. federal, state and
local tax withholding obligations and non-U.S. tax withholding obligations. The
Participant shall be required to pay to the Company, and the Company shall have
the right and is hereby authorized to withhold any cash, shares of Class A
Common Stock, other securities or other property or from any compensation or
other amounts owing to the Participant, the amount (in cash, Class A Common
Stock, other securities or other property) of any required withholding taxes in
respect of the Restricted Shares or any payment or transfer of the Restricted
Shares, and to take any such other action as the Committee or the Company deem
necessary to satisfy all obligations for the payment of such withholding taxes.
In its sole discretion, the Company may permit the Participant to satisfy, in
whole or in part, the tax obligations by withholding shares of Class A Common
Stock that would otherwise be deliverable to the Participant upon vesting of the
Restricted Shares with a Fair Market Value equal to such withholding liability.
8.
Contractual Obligations.

(a)    Nothing in this Agreement shall supersede, modify, replace or cancel any
existing contractual obligations, including but not limited to restrictive
covenants, applicable to Participant in any employment agreement, offer letter,
prior equity award agreement or any other agreement or contract with the Company
or its Affiliates.
(b)    In the event that the Participant violates any of the contractual
obligations referred to in this Section 8, in addition to any other remedy which
may be available at law or in equity, the Restricted Shares shall be
automatically forfeited effective as of the date on which such violation first
occurs. The foregoing rights and remedies are in addition to any other rights
and remedies that may be available to the Company and shall not prevent (and the
Participant shall not assert that they shall prevent) the Company from bringing
one or more actions in any applicable jurisdiction to recover damages as a
result of the Participant’s breach of such restrictive covenants.
9.
Miscellaneous.

(a)    Transferability. The Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered (a “Transfer”) by
the Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan. Any attempted Transfer of the Restricted Shares
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon the Restricted Shares, shall be null and void and without
effect.
(b)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(c)    Section 409A. The Restricted Shares are intended to be exempt from, or
compliant with, Section 409A of the Code. Notwithstanding the foregoing or any
provision of the Plan or this Agreement, if any provision of the Plan or this
Agreement contravenes Section 409A of the Code or could cause the Participant to
incur any tax, interest or penalties under Section 409A of the Code, the
Committee may, in its sole discretion and without the Participant’s consent,
modify such provision to (i) comply with, or avoid being subject to,
Section 409A of the Code, or to avoid the incurrence of taxes, interest and
penalties under Section 409A of the Code, and/or (ii) maintain, to the maximum
extent practicable, the original intent and economic benefit to the Participant
of the applicable provision without materially increasing the cost to the
Company or contravening the provisions of Section 409A of the Code. This
Section 10(c) does not create an obligation on the part of the Company to modify
the Plan or this Agreement and does not guarantee that the Restricted Shares
will not be subject to interest and penalties under Section 409A.
(d)    Notices. Any notices provided for in this Agreement or the Plan shall be
in writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the General Counsel
at the Company’s principal executive office.
(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(f)    No Rights to Employment or Service. Nothing contained in this Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
(g)    Fractional Shares. In lieu of issuing a fraction of a share of Class A
Common Stock resulting from adjustment of the Restricted Shares pursuant to
Section 12 of the Plan or otherwise, the Company shall be entitled to pay to the
Participant an amount in cash equal to the Fair Market Value of such fractional
share.
(h)    Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.
(i)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(j)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12 or 14 of the Plan.
(k)    Governing Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of laws thereof, or principles of conflicts of laws
of any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.
(i)    Dispute Resolution; Consent to Jurisdiction. All disputes between or
among any Persons arising out of or in any way connected with the Plan, this
Agreement, the Restricted Shares shall be solely and finally settled by the
Committee, acting in good faith, the determination of which shall be final. Any
matters not covered by the preceding sentence shall be solely and finally
settled in accordance with the Plan, and the Participant and the Company consent
to the personal jurisdiction of the United States Federal and state courts
sitting in Wilmington, Delaware as the exclusive jurisdiction with respect to
matters arising out of or related to the enforcement of the Committee’s
determinations and resolution of matters, if any, related to the Plan or this
Agreement not required to be resolved by the Committee. Each such Person hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to the last known address of
such Person, such service to become effective ten (10) days after such mailing.
(ii)    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.
(l)    Headings; Gender. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement. Masculine
pronouns and other words of masculine gender shall refer to both men and women
as appropriate.
(m)    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.
(n)    Electronic Signature and Delivery. This Agreement may be accepted by
return signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).
(o)    Electronic Participation in Plan. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.




[remainder of page intentionally left blank]

IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.


VIRTU FINANCIAL, INC.

By:    
Name: Douglas A. Cifu
Title: Chief Executive Officer










    
Brett Fairclough










